The Honorable Paul D. Barns, sitting as chancellor of the Circuit Court of Dade County, Florida, on December 26, 1942, by an appropriate decree divorced the parties to this cause; awarded the custody of the minor son to the mother; required the husband to pay $50.00 per week to the wife as permanent *Page 764 
alimony and support for the minor son; the occupancy of the home of the parties was awarded to the wife; payment of attorneys' fees in the total sum of $700.00 was decrees against the husband; and the wife has perfected an appeal to this Court.
Counsel for appellant pose for adjudication here four questions. Two of these questions go to the admissibility into evidence of designated letters alleged to have been received by the wife from a third party, while the remaining questions go largely to the sufficiency of the evidence to support the findings of fact as made by the chancellor and expressed in the final decree. The briefs contain authorities cited to sustain each of the four propounded questions.
We have given careful consideration to all the evidence adduced and exhibits appearing in the transcript; the briefs filed by counsel in the cause have been studied and cited authorities examined; able oral argument by counsel for the respective patties has been heard at the bar of this Court; the various contentions of counsel for the parties have been weighed and it is now our conclusion that ample testimony appears in the record to support the conclusions and findings reached by the chancellor and expressed by the terms of the challenged decree.
The petition of appellant filed in this Court praying for an order allowing counsel fees incident to this appeal, with lawful costs, we think, under all the surrounding circumstances of this case, should be granted. The appellee is hereby ordered to pay all lawful costs incident to this appeal and the sum of $200.00 is awarded to the appellant as counsel fees for services rendered in the cause in this Court. The decree appealed from is hereby affirmed.
It is so ordered.
BUFORD, C. J., TERRELL and ADAMS, JJ., concur. *Page 765